DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 March 2022 was filed prior to the mailing date of this office correspondence.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of claims 1-7 and 9-11 in the reply filed on 12 October 2022 is acknowledged. Because applicant did not distinctly and specifically point put the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01 (a)). 
Claims 8 and 12 were canceled by the applicant.

Claim Objections
Claims 1-7, 9 and 11 are objected to because of the following informalities:  
Claims 1-3 recite “wiring harness” as well as “wire harness”. See claim 1, lines 3, 7, 9 and 11, claim 2, line 2 and claim 3, lines 3 and 5.  Applicant is advised to use a consistent term (“wiring harness”, to be consistent the continuation application 17/121,311) in the application unless the term has been given a special meaning in the specification.

Claim 2, lines 1-2: “the step of preparing a a visual representation” should read -- a step of preparing a visual representation --
Claim 3, line 4: “preparing a visual representation of the housing” should read -- preparing the visual representation of the housing --
Claims 2-6, line 1: “A method” should read -- The method --
Claims 7, line 1: “A wiring device” should read -- The wiring device --
Claim 9, line 1: “A device” should read -- The wiring device --
Claim 11, line 1: “A kit” should read -- The kit --
Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because of the following informalities.  
The abstract uses “wire harness” as well as “wiring harness” in constantly. See claim objections, claim interpretations and 112(a) rejection of Claim 1. 
Para. [0045], “device 200 to be sued as” should read -- device 200 to be used as --
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation 
Applicant uses “wire harness” as well as “wiring harness” intermittently in claims as well as in the specification without defining each term specifically if they have a different meaning in the application. See for example, para. [0033] “prepare a visual illustration of wiring harness 102”; [0036] “The wiring harness 102”; [0039] “Figure 3, once the wiring harness 102”; [0046], “a wire harness such as 102 for use as a connector,” Under a broadest reasonable interpretation, words of the claim “wire harness” has been examined as “wiring harness”. See claim objection in § 5. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 1 lines 1-2, “method of making a wiring device housing a wire harness for use as a connector, splitter and/or jointer” renders claim indefinite because it is unclear the metes and bounds of the claimed invention. Would the invention be “method of making a wiring device housing” or a method of making a wiring device, or a “method of making a wiring device encased a wire harness for the use as a connector, splitter or a jointer” as presented in Figs. 4 and 5. 
Further, the specification fails to describe how the claimed wiring device works “as a connector, splitter and jointer” (emphasis added). The limitation “a connector, splitter and/or jointer” cannot be true for “and” condition. For example, how a wiring device works as a splitter and a jointer at same time. Would this be either a splitter or a jointer as stated in para. [0023], “if the signal must be sent to two or more devices” Specification para. [0043] states “The wiring device 200 houses therein a wiring harness (such as 102) and is used as a connector/splitter-jointer….and devices providing device 200 to be [[sued]] used as a connector/splitter-jointer.” Further, para. [0046] describes “a wire harness such as 102 for use as a connector, splitter and/or jointer based on predetermined wiring criteria”, in which the specification fails to describe how a wiring device becomes a splitter and a jointer at same time. Would this be “a connector, a splitter or a jointer” as described in para. [0043]?

The same ambiguity exists in claim 7. 

Claim 1, line 7 recites “a wiring harness” in which, the antecedent basis has already established in claim 1, line 3. 
Claim 1, line 11 recites “a housing for the wire harness” in which, the antecedent basis has already established in claim 1, line 10.
Claim 1, line 14 recites “a wire harness” in which, the antecedent basis has already established in claim 1, line 11.

Claim 2 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3, line 2 recites “a wire harness” in which, the antecedent basis has already established in claim 1, line 11.
Claim 3, line 4 recites “a visual representation of the housing” in which, the antecedent basis has already established in claim 1, line 9.

Claim 4 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

 Claim 6 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

It is unclear whether Claim 7 can be reasonably considered as product by process claim since it recites “a wiring device housing a wire harness for use as a connector, splitter and/or jointer obtained by method claim 1”.  Claims 9-11 are indefinite because a single claim which claims both an apparatus (wiring device, kit) and the method steps of using the apparatus. See MPEP § 2173.05(p). Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, see MPEP 2113.

Further, claim 9 recites “A device according to claim 1” renders claim indefinite because it is unclear what device the claim referred to. See claim 1 recites “a wiring device housing a wire harness”. 
Claim 9 recites “the terminal common wire ends are mounted to wire connectors mounted to the open free ends of the housing.” which is confusing. How the terminal common wire ends 106A, 106B, 106C, 106D and 106E presented in Fig. 1 mount to wire connectors. Would the wire connectors be connected to the terminal common wire ends? The examiner recommends to recite the wire connectors are mounted to open free ends of the housing, wherein the terminal common wire ends are connected to the wire connectors.

The limitation “a kit” in claims 10 and 11 renders claim indefinite because it is unclear what applicant claims by “a kit”. A kit in general defined as “a set of tools or implements” or “a set of parts to be assembled or worked up”, (see merriam-webster.com). Would the kit be a set of tools or a set of parts or an equipment for manufacturing a wire harness or something else?  Further claim 10 recites “A kit…comprising a list of possible wiring diagrams based on respective wiring requirements and a plurality of molds for the list of possible writing diagrams.” It is uncertain what are the “possible wiring diagrams” based on respective wiring requirements?  However, the method of making a wiring device as recited in claim 1 requires more than wiring diagrams and molds as described in specification [0045]. However, it is unclear how a molding step as recited in claim 1 is performed by a kit. Therefore, it is unclear what a kit referenced to. 

Claim 11, line 1 recites “a kit” in which, the antecedent basis has already established in claim 10, line 1.
 
Claims 2-7 and 9-11 depend on claim 1. Therefore, claims 1-7 and 9-11 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 20020180271) in view of Nagy (US 6086037).
Regarding claim 1, Taniguchi teaches, 
[AltContent: textbox (connector, splitter or jointer)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: textbox (branch cable assembly)][AltContent: arrow]
    PNG
    media_image1.png
    519
    696
    media_image1.png
    Greyscale

[AltContent: textbox (terminal common wire ends)][AltContent: ][AltContent: textbox (terminal common wire ends)][AltContent: arrow][AltContent: arrow][AltContent: textbox (open free ends)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (connector, splitter and/or jointer)]
    PNG
    media_image2.png
    496
    672
    media_image2.png
    Greyscale

Modified Figs. 1 and 2, Taniguchi. 
A method of making a wiring device housing a wire harness for use as a connector, splitter and/or jointer (see modified Figs. 1 and 2 above and the Note below, the wire harness system 10 includes sub-harnesses SH, which are connectable to modules M that serve as actuators, multiple node connectors 11, 12, 14 and 15, para. [0037]), the method comprising: 
preparing a wiring diagram (Fig. 1, a schematic diagram showing a simplified configuration for a wire harness system 10, para. [0036]) of a wiring harness (wire harness system 10, Fig. 1) based on predetermined requirements, the wiring diagram comprising a visual representation (Fig. 2, a specific perspective view of the essential portion of the configuration, para. [0036]) of a wiring layout including a plurality of wire interconnections (coated powerlines W, see Fig. 1, para. [0038]) and a plurality of terminal common wire ends (see Fig. 2 above); 
preparing a wiring harness in accordance with the wiring diagram visual representation (see Fig. 1, para. [0038-0039]); 
Taniguchi does not teach preparing a visual representation of a housing with the wiring harness housed therein or providing a mold of a housing for the wire harness or mounting the wire harness to the mold and molding the housing therein to provide the device housing a wire harness providing for electrical communication of the terminal common wire end. However, Nagy teaches a mold for assembling and forming a wire harness having a main trunk and a plurality of branches extending from the main trunk in which, 
[AltContent: textbox (molding the housing)][AltContent: arrow][AltContent: arrow][AltContent: textbox (visual representation of housing)][AltContent: textbox (mounting wire harness to the mold)][AltContent: arrow][AltContent: textbox (mold)][AltContent: arrow][AltContent: textbox (wire harness)][AltContent: arrow]
    PNG
    media_image3.png
    707
    490
    media_image3.png
    Greyscale

Modified Fig. 1 Nagy.
preparing a visual representation of a housing (see modified Fig. 1 above) with the wiring harness housed therein (apparatus 20 for manufacturing a wire harness, Figs. 1 and 5, col. 2, lines 48-49); 
providing a mold (mold 22, Fig. 1) of a housing for the wire harness in accordance with the visual representation of the housing; 
mounting the wire harness to the mold (wires 42 are sequentially routed along the trough 24 on wire supports 40, col. 2, lines 58-59) and molding the housing (Fig. 2, after the wires 42 are lowered into trough 24, spray head 52 sprays the polymer along the trough 24, col. 3, lines 11-12) therein to provide the device housing a wire harness providing for electrical communication of the terminal common wire end.
From the teachings of Taniguchi in para. [0036] and Fig. 1, a schematic diagram showing a simplified configuration for a wire harness system 10 and in Fig. 2, a specific perspective view of the essential portion of the configuration, one of ordinary skill in the art would have thought that, Fig. 1 is a wiring diagram which shows the visual representation of the wiring layout. Nagy teaches a wire harness assembly, a visual representation of a wire harness housing for molding the wire harness and then molding the wire harness by placing the wire harness into the mold in Figs. 1 to 3. Therefore, in view of the teachings of Nagy, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of making the wire harness system of Taniguchi and to add a mold 22 so that it enables to place the wire harness 10 and the housing 16a taught by Taniguchi in Fig. 2 by placing the prepared wire harness 10 into the mold 22 by lowering the bundled wires into the trough 24 and to mold a housing of the wire harness system that provides a three dimensional wiring device housed a wire harness. 

Note: 	When reading the preamble in the context of the entire claim, the recitation in the preamble “a wiring device housing a wire harness for use as a connector, splitter and/or jointer,” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. See MPEP § 2111.02. Examiner recommends amending independent claim 1 with a wiring device housing a wire harness for use as a connector, splitter or a jointer limitation. 


Regarding claims 2, 7 and 9, Taniguchi further teaches, 
 2. 	A method according to claim 1, wherein the step of preparing a a visual representation (Fig. 1, schematic diagram showing a simplified configuration for a wire harness system 10, para. [0036]) of the wiring harness comprises preparing a visual representation of wire connectors (sub-harnesses SH, which are connectable to modules M, node connectors 11 to 15 and the modules M can be so connected, Fig. 3, para. [0037-0038]) mounted to one or more of the terminal common wire ends (see modified Figs. 1 and 2 above).

7. 	A wiring device housing a wire harness for use as a connector, splitter and/or jointer obtained by the method of claim 1 (housing 16a, Fig. 2 above, para. [0037]).

9. 	A device according to claim 1, wherein one or more of the terminal common wire ends are mounted to wire connectors mounted to the open free ends of the housing (see modified Fig. 2 Taniguchi above).


Regarding claim 3, Nagy further teaches, 
(b) preparing a visual representation of the housing comprises a visual representation of the housing with the wiring harness and the wiring connectors coupled thereto housed therein (see modified Fig. 1 Nagy above); 
(c) the mold of the housing is based on the visual representation of (b) (Fig. 2); 
(d) mounting the wire harness into the mold comprises mounting the wire harness with the wire connectors (electrical connector 44) coupled thereto into the mold for molding the housing therein (see modified Fig. 1 Nagy above).
Taniguchi further teaches, 
(a) preparing a wire harness comprises coupling wire connectors to the one or more terminal common wire ends of the wiring harness (see node connectors 11 to 15, Fig. 1); 
Therefore, in view of the teachings of Nagy, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of making a wire harness system of Taniguchi to add a mold 22 so that it enables to replace the housing 16a taught by Taniguchi in Fig. 2 with a housing by placing the prepared wire harness 10 into the mold and to mold a housing of the wiring device for a wire harness. 

Regarding claim 4, Nagy further teaches, 
wherein the molding is selected from the group consisting of injection molding and over-molding (spray head 52 sprays the polymer along the trough 24, col. 3, line 12). 
Therefore, in view of the teachings of Nagy, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of making the wire harness system of Taniguchi with spray head 52 so that it enables to mold a wire harness by lowering the bundled wires into the trough 24 by over-molding while making a wiring device for a wire harness.

Claim(s) 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Nagy as applied to claim 1 above, and further in view of Mehrotra (US 20190189307).
Regarding claims 5, 6, 10 and 11, modified Taniguchi does not teach wiring diagram comprises codes for indicating different wires with different gauges and different types of wires or the group consisting of indicia, color and a combination or a kit comprising a list of possible wiring diagrams. However, Mehrotra teaches a wire carrying case 10, in Fig. 2 and a process of assembling a wire harness comprises a wire viewer module, a machine vision and optical character recognition module, a cassette tray platform and a gantry to identify a cavity for wire insertion in which, 

[AltContent: textbox (wire connectors)][AltContent: arrow]
    PNG
    media_image4.png
    594
    430
    media_image4.png
    Greyscale

Fig. 2 Mehrotra.
5. 	A method according to claim 1, wherein the wiring diagram comprises codes for indicating different wires with different gauges and different types of wires (information contained in the database includes wire harness IDs, harness connector IDs, cassette tray IDs, wire IDs, colors and pattern wire marking, para. [0021]).

6. 	A method according to claim 5, wherein the codes are selected from the group consisting of: indicia, color and a combination thereof (computer identifies wires based on the colors and the pattern markings detected on the wire covering, para. [0019]).

10. 	A kit (a carrying case 10, Fig. 2, a view of the visible system components, contained within a carrying case, para. [0005]) for the method of claim 1, comprising a list of possible wiring diagrams (a user-programmable database to store information on customer desired connector assemblies, para. [0010]) based on respective wiring requirements and a plurality of molds for the list of possible writing diagrams (see para. [0010-0011]).

11. 	A kit according to claim 10, further comprising a plurality of wire connectors (one or more cassette trays 30, having harness connector receptacles 32 for holding in place one or more harness connectors 40, para. [0068]).
Therefore, in view of the teachings of Mehrotra, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the method of making a wiring device for the wire harness of Taniguchi with a carrying case 10 taught in Fig. 2 of Mehrotra so that it enables a kit having a possible list of wiring diagrams and to provide different gauge wires with color codes while making a wiring device for a wire harness that reduces the amount of physical space and length of time required to assemble it.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Aoki (US 20020019165) teaches a wire harness structure for connecting separate (divided) wire harnesses together or a wire harness structure capable of efficiently splicing (joining) wires of the wire harnesses together.

Prior art of record Messerly (US 20140239539) teaches a molded wire harness assembly in which forming a positive mold having a shape of the over molded wire harness, pouring an overmold material, assembling a wire harness in the negative mold, injecting the overmold material into the negative mold to cover the wire harness and removing the over molded wire harness. 

Prior art of record Murata (US 20130020125, US 20120055605) teaches a wire harness manufacturing method in which a predetermined part of electrical wires is held in between a first material a second material that are mounted on a mold and heating the thermoplastic material to weld together. 

Prior art of record Folkenroth (US 3859724) teaches an apparatus and a jig for manufacturing a wire harness mounted on a board and a method of molding the wire harness. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729